United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   April 2, 2002


                                      Before

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge



JEFFREY O'NEAL MARSHALL, a minor               ]   Appeals from the United
by his Guardian ad Litem Paul                  ]   States District Court for
J. Gossens,                                    ]   the Eastern District of
        Plaintiff-Appellee,                    ]   Wisconsin.
                                               ]
Nos. 01-2722 and 01-2793            v.         ]   No. 98 C 306
                                               ]
DANIEL TESKE, ALFONZO MORALES and              ]   Thomas J. Curran, Judge.
DAVID KOLATSKI,                                ]
        Defendants-Appellants.                 ]


       The opinion issued on March 27, 2002, in the above cases is amended to read
as follows:

     On page 5, line 3 from the bottom, the amount “$25,000 in compensatory” is
changed to “$30,000 in compensatory”.